Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) made and entered into by and between
Cellu Tissue Holdings, Inc., a Delaware corporation (the “Company”), and Mr.
David J. Morris (the “Executive”), effective as of August 6, 2007, and which is
hereafter referred to as the “Effective Date.

WHEREAS, the operations of the Company and its Affiliates are a complex matter
requiring direction and leadership in a variety of areas, including financial,
strategic planning, regulatory, community relations and others;

WHEREAS, the Executive is possessed of certain experience and expertise that
qualify the Executive to provide the direction and leadership required by the
Company and its Affiliates;

WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
wishes to employ the Executive as its Chief Financial Officer and the Executive
wishes to accept such continued employment;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:


1.             EMPLOYMENT.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN
THIS AGREEMENT, THE COMPANY HEREBY OFFERS AND THE EXECUTIVE HEREBY ACCEPTS
EMPLOYMENT.


2.             TERM.      SUBJECT TO EARLIER TERMINATION AS HEREINAFTER
PROVIDED, THE EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL BE FOR A TERM OF FOUR (4)
YEARS, COMMENCING ON THE EFFECTIVE DATE, AND SHALL BE AUTOMATICALLY EXTENDED
THEREAFTER FOR SUCCESSIVE TERMS OF ONE YEAR EACH, UNLESS EITHER PARTY PROVIDES
NOTICE TO THE OTHER AT LEAST SIXTY (60) DAYS PRIOR TO THE EXPIRATION OF THE
ORIGINAL OR ANY EXTENSION TERM THAT THE AGREEMENT IS NOT TO BE EXTENDED.  THE
TERM OF THIS AGREEMENT, AS FROM TIME TO TIME EXTENDED OR RENEWED, IS HEREAFTER
REFERRED TO AS “THE TERM OF THIS AGREEMENT” OR “THE TERM HEREOF.”


3.             CAPACITY AND PERFORMANCE.


(A)           SUBJECT TO EARLIER TERMINATION AS HEREINAFTER PROVIDED, DURING THE
TERM OF THIS AGREEMENT, THE EXECUTIVE SHALL SERVE THE COMPANY AS ITS CHIEF
FINANCIAL OFFICER, REPORTING TO THE COMPANY’S CHIEF EXECUTIVE OFFICER.  IN
ADDITION, AND WITHOUT FURTHER COMPENSATION, THE EXECUTIVE SHALL SERVE AS A
DIRECTOR AND/OR OFFICER OF ONE OR MORE OF THE COMPANY’S AFFILIATES (AS DEFINED
BELOW) IF SO ELECTED OR APPOINTED FROM TIME TO TIME.


(B)           DURING THE TERM HEREOF, THE EXECUTIVE SHALL BE EMPLOYED BY THE
COMPANY ON A FULL-TIME BASIS AND SHALL PERFORM SUCH DUTIES AND RESPONSIBILITIES
ON BEHALF OF THE COMPANY AND ITS AFFILIATES CONSISTENT WITH THE EXECUTIVE’S
POSITION WITH THE COMPANY AS MAY BE DESIGNATED FROM TIME TO TIME BY THE CHIEF
EXECUTIVE OFFICER.


--------------------------------------------------------------------------------



(C)           DURING THE TERM OF THE EXECUTIVE’S EMPLOYMENT, THE EXECUTIVE SHALL
DEVOTE THE EXECUTIVE’S FULL BUSINESS TIME AND THE EXECUTIVE’S BEST EFFORTS,
BUSINESS JUDGMENT, SKILL AND KNOWLEDGE EXCLUSIVELY TO THE ADVANCEMENT OF THE
BUSINESS AND INTERESTS OF THE COMPANY AND ITS AFFILIATES AND TO THE DISCHARGE OF
THE EXECUTIVE’S DUTIES AND RESPONSIBILITIES HEREUNDER.  THE EXECUTIVE SHALL NOT
ENGAGE IN ANY OTHER BUSINESS ACTIVITY OR SERVE IN ANY INDUSTRY, TRADE,
PROFESSIONAL, GOVERNMENTAL OR ACADEMIC POSITION DURING THE TERM OF THIS
AGREEMENT, EXCEPT AS MAY BE EXPRESSLY APPROVED IN ADVANCE BY THE CHIEF EXECUTIVE
OFFICER IN WRITING.


4.             COMPENSATION AND BENEFITS.  AS COMPENSATION FOR ALL SERVICES
PERFORMED BY THE EXECUTIVE UNDER AND DURING THE TERM HEREOF AND SUBJECT TO
PERFORMANCE OF THE EXECUTIVE’S DUTIES AND OF THE OBLIGATIONS OF THE EXECUTIVE TO
THE COMPANY AND ITS AFFILIATES, PURSUANT TO THIS AGREEMENT OR OTHERWISE:


(A)           BASE SALARY.  DURING THE TERM HEREOF, THE COMPANY SHALL PAY THE
EXECUTIVE A BASE SALARY AT THE RATE OF TWO HUNDRED FIFTY THOUSAND DOLLARS
($250,000) PER ANNUM, PAYABLE IN ACCORDANCE WITH THE NORMAL PAYROLL PRACTICES OF
THE COMPANY FOR ITS EXECUTIVES AND SUBJECT TO INCREASE (BUT NOT DECREASE).  THE
COMPANY’S BOARD OF DIRECTORS (THE “BOARD”) AT THE REQUEST OF THE CHIEF EXECUTIVE
OFFICER WILL REVIEW THE EXECUTIVE’S BASE SALARY EACH YEAR.  SUCH BASE SALARY, AS
FROM TIME TO TIME INCREASED, IS HEREAFTER REFERRED TO AS THE “BASE SALARY”.


(B)         ANNUAL BONUS COMPENSATION.

(I)            DURING THE TERM HEREOF AND BEGINNING WITH THE FIRST FISCAL YEAR
AFTER THE EFFECTIVE DATE, EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE AN ANNUAL BONUS
OF 50% OF BASE SALARY (THE “TARGET BONUS”), SUBJECT TO THE ACHIEVEMENT OF AN
EBITDA TARGET SET BY THE COMPANY, APPROVED BY THE BOARD AND SUBJECT TO THE TERMS
AND CONDITIONS OF ANY APPLICABLE ANNUAL INCENTIVE PROGRAM IN EFFECT FROM TIME TO
TIME (THE “INCENTIVE PLAN”).  THE AMOUNT OF ANY BONUS AWARDED (WHETHER MORE THAN
OR LESS THAN THE TARGET BONUS) SHALL BE DETERMINED BY THE COMPANY, AND SUBJECT
TO BOARD APPROVAL, BASED UPON THE ACHIEVEMENT OF THE EBITDA TARGET, AFTER THE
COMPLETION OF THE COMPANY’S ANNUAL AUDIT AND THE BOARD’S REVIEW THEREOF, AND
SHALL FURTHER BE SUBJECT TO THE TERMS OF THE INCENTIVE PLAN AS IN EFFECT FROM
TIME TO TIME.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED UNDER THIS AGREEMENT OR
UNDER THE TERMS OF THE INCENTIVE PLAN AS IN EFFECT FROM TIME TO TIME, THE
EXECUTIVE SHALL NOT BE ENTITLED TO EARN BONUS COMPENSATION FOR ANY PERIOD OF
SERVICE LESS THAN A FULL YEAR, EXCEPT; (1) THE EXECUTIVE SHALL BE ENTITLED TO
EARN A PRO RATED SHARE OF BONUS COMPENSATION FOR THE TIME PERIOD OF EMPLOYMENT
FROM THE EFFECTIVE DATE UNTIL THE END OF THAT FIRST FISCAL YEAR; AND (2) AS SET
FORTH IN SECTIONS 5(A), 5(B), 5(D), 5(E), 5 (G) AND 5 (H).


(II)           ANY BONUS DUE HEREUNDER SHALL BE PAYABLE NOT LATER THAN TWO AND
ONE HALF MONTHS FOLLOWING THE FISCAL YEAR FOR WHICH THE BONUS WAS EARNED OR AS
SOON AS IS

2


--------------------------------------------------------------------------------



PRACTICABLE WITHIN THE MEANING OF SECTION 409A OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, (“SECTION 409A”).


(C)           EQUITY ARRANGEMENTS.  ON THE EFFECTIVE DATE, THE COMPANY WILL MAKE
A GRANT OF RESTRICTED STOCK TO THE EXECUTIVE UNDER THE COMPANY’S STOCK OPTION
AND RESTRICTED STOCK PLAN (THE “PLAN”).  THE TERMS AND CONDITIONS OF SUCH
RESTRICTED STOCK GRANT SHALL BE SUBJECT TO THE TERMS OF THE PLAN AND THE
RESTRICTED STOCK AWARD AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT A.


(D)           VACATIONS.  DURING THE TERM HEREOF, THE EXECUTIVE SHALL BE
ENTITLED TO FOUR (4) WEEKS OF VACATION PER ANNUM, TO BE TAKEN AT SUCH TIMES AND
INTERVALS AS SHALL BE DETERMINED BY THE EXECUTIVE, SUBJECT TO THE REASONABLE
BUSINESS NEEDS OF THE COMPANY.


(E)           OTHER BENEFITS.  DURING THE TERM HEREOF AND SUBJECT TO ANY
CONTRIBUTION GENERALLY REQUIRED OF EMPLOYEES OF THE COMPANY, THE EXECUTIVE SHALL
BE ENTITLED TO PARTICIPATE IN ANY AND ALL EMPLOYEE BENEFIT PLANS FROM TIME TO
TIME IN EFFECT FOR EMPLOYEES OF THE COMPANY GENERALLY, EXCEPT TO THE EXTENT SUCH
PLANS ARE IN A CATEGORY OF BENEFIT OTHERWISE PROVIDED TO THE EXECUTIVE.  SUCH
PARTICIPATION SHALL BE SUBJECT TO (I) THE TERMS OF THE APPLICABLE PLAN
DOCUMENTS, (II) GENERALLY APPLICABLE COMPANY POLICIES AND (III) THE DISCRETION
OF THE BOARD OR ANY ADMINISTRATIVE OR OTHER COMMITTEE PROVIDED FOR IN OR
CONTEMPLATED BY SUCH PLAN.  THE COMPANY MAY ALTER, MODIFY, ADD TO OR DELETE ITS
EMPLOYEE BENEFIT PLANS AT ANY TIME AS IT, IN ITS SOLE JUDGMENT, DETERMINES TO BE
APPROPRIATE, WITHOUT RECOURSE BY THE EXECUTIVE.


(F)            PERQUISITES.  DURING THE TERM HEREOF, THE EXECUTIVE SHALL BE
ENTITLED TO RECEIVE ANY AND ALL PERQUISITES IN EFFECT FROM TIME TO TIME FOR
SENIOR EXECUTIVES OF THE COMPANY GENERALLY, EXCEPT TO THE EXTENT SUCH PERQUISITE
IS OTHERWISE PROVIDED TO THE EXECUTIVE.  SUCH RECEIPT SHALL BE SUBJECT TO (I)
GENERALLY APPLICABLE COMPANY POLICIES AND (II) THE DISCRETION OF THE BOARD.  THE
COMPANY MAY ALTER, MODIFY, ADD TO OR DELETE ANY SUCH PERQUISITE AT ANY TIME AS
IT, IN ITS SOLE JUDGMENT, DETERMINES TO BE APPROPRIATE WITHOUT RECOURSE BY THE
EXECUTIVE.


(G)           BUSINESS EXPENSES.  THE COMPANY SHALL PAY OR REIMBURSE THE
EXECUTIVE FOR REASONABLE, CUSTOMARY AND NECESSARY BUSINESS EXPENSES INCURRED OR
PAID BY THE EXECUTIVE IN THE PERFORMANCE OF THE EXECUTIVE’S DUTIES AND
RESPONSIBILITIES HEREUNDER, SUBJECT TO SUCH REASONABLE SUBSTANTIATION AND
DOCUMENTATION AS MAY BE SPECIFIED BY THE BOARD OR COMPANY POLICY FROM TIME TO
TIME.


5.             TERMINATION OF EMPLOYMENT AND SEVERANCE BENEFITS.  THE
EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL TERMINATE UNDER THE FOLLOWING
CIRCUMSTANCES:


(A)           DEATH.  IN THE EVENT OF THE EXECUTIVE’S DEATH DURING THE TERM
HEREOF, THE EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL TERMINATE AND THE COMPANY
SHALL PAY OR PROVIDE TO THE EXECUTIVE’S DESIGNATED BENEFICIARY OR, IF NO
BENEFICIARY HAS BEEN DESIGNATED BY THE EXECUTIVE, TO THE EXECUTIVE’S ESTATE: 
(I) ANY EARNED, BUT UNPAID, BASE SALARY THROUGH THE DATE OF TERMINATION; (II)
ANY EARNED, BUT UNPAID ANNUAL BONUS FOR ANY FISCAL YEAR PRIOR TO THE FISCAL YEAR

3


--------------------------------------------------------------------------------


of the Executive’s termination; (iii) a pro rata portion (based on the number of
days preceding the Executive’s termination in the fiscal year of termination) of
the Target Bonus; (iv) a lump sum equal to the lesser of (A) twelve (12) months
of Base Salary or (B) Base Salary for the remainder of the term hereof; and (v)
any unreimbursed business expenses.  In addition, subject to any employee
contribution applicable to employees and their dependents generally, for the
twelve (12) month period following termination, the Company shall continue to
contribute to the premium cost of coverage for the Executive’s dependents under
the Company’s medical and dental plans provided that a timely COBRA election is
made.  The payments referred to in clauses (i), (ii) and (v) above shall be
payable in a lump-sum within thirty (30) days after the date of termination. 
The Company’s payments under clauses (iii) and (iv) above, as well as the
continued contribution toward medical and dental premiums, are expressly
conditioned upon the Executive’s designated beneficiary, or if no beneficiary
has been designated, a representative of the Executive’s estate executing and
delivering to the Company a timely and effective general release of claims, in
form and substance satisfactory to the Company (“Separation Agreement”). 
Payment under clauses (iii) and (iv) will be made within thirty (30) days after
the Company’s receipt of such release of claims in form and substance
satisfactory to the Company.  Other than as set forth in this clause (a), the
Company shall have no further obligation to the Executive’s beneficiary or the
Executive’s estate.

 


(B)         DISABILITY.


(I)            THE COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER,
UPON NOTICE TO THE EXECUTIVE, IN THE EVENT THAT THE EXECUTIVE BECOMES DISABLED
DURING THE EXECUTIVE’S EMPLOYMENT HEREUNDER THROUGH ANY ILLNESS, INJURY,
ACCIDENT OR CONDITION OF EITHER A PHYSICAL OR PSYCHOLOGICAL NATURE AND, AS A
RESULT, IS UNABLE TO PERFORM SUBSTANTIALLY ALL OF THE EXECUTIVE’S MATERIAL
DUTIES AND RESPONSIBILITIES HEREUNDER FOR (X) NINETY (90) CONSECUTIVE CALENDAR
DAYS OR (Y) ONE HUNDRED AND TWENTY (120) TOTAL DAYS DURING ANY PERIOD OF THREE
HUNDRED AND SIXTY-FIVE (365) CONSECUTIVE CALENDAR DAYS.  THE BOARD MAY DESIGNATE
ANOTHER EMPLOYEE TO ACT IN THE EXECUTIVE’S PLACE DURING ANY PERIOD OF THE
EXECUTIVE’S DISABILITY.


(II)           IF ANY QUESTION SHALL ARISE AS TO WHETHER DURING ANY PERIOD THE
EXECUTIVE IS DISABLED THROUGH ANY ILLNESS, INJURY, ACCIDENT OR CONDITION OF
EITHER A PHYSICAL OR PSYCHOLOG­ICAL NATURE SO AS TO BE UNABLE TO PERFORM
SUBSTANTIALLY ALL OF THE EXECUTIVE’S DUTIES AND RESPONSIBILITIES HEREUNDER, THE
EXECUTIVE MAY, AND AT THE REQUEST OF THE COMPANY SHALL, SUBMIT TO A MEDICAL
EXAMINATION BY A PHYSICIAN SELECTED BY THE COMPANY TO WHOM THE EXECUTIVE OR THE
EXECUTIVE’S DULY APPOINTED GUARDIAN, IF ANY, HAS NO REASONABLE OBJECTION TO
DETERMINE WHETHER THE EXECUTIVE IS SO DISABLED AND SUCH DETERMINATION SHALL FOR
THE PURPOSES OF THIS AGREEMENT BE CONCLUSIVE OF THE ISSUE.  IF SUCH QUESTION
SHALL ARISE AND THE EXECUTIVE SHALL FAIL TO SUBMIT TO SUCH MEDICAL EXAMINATION,
THE COMPANY’S DETERMINATION OF THE ISSUE SHALL BE BINDING ON THE EXECUTIVE.


(III)          UPON THE GIVING OF NOTICE OF TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT DUE TO DISABILITY HEREUNDER, THE COMPANY SHALL HAVE NO FURTHER
OBLIGATION OR

4


--------------------------------------------------------------------------------



LIABILITY TO THE EXECUTIVE, OTHER THAN FOR (I) ANY EARNED, BUT UNPAID, BASE
SALARY THROUGH THE DATE OF TERMINATION; (II) ANY EARNED, BUT UNPAID ANNUAL BONUS
FOR ANY FISCAL YEAR PRIOR TO THE FISCAL YEAR OF THE EXECUTIVE’S TERMINATION;
(III) A PRO RATA PORTION (BASED ON THE NUMBER OF DAYS PRECEDING THE EXECUTIVE’S
TERMINATION IN THE FISCAL YEAR OF TERMINATION) OF THE TARGET BONUS; (IV) A LUMP
SUM PAYMENT EQUAL TO THE LESSER OF (A) TWELVE (12) MONTHS OF BASE SALARY OR (B)
BASE SALARY FOR THE REMAINDER OF THE TERM HEREOF; AND (V) ANY UNREIMBURSED
BUSINESS EXPENSES.  IN ADDITION, (X) THE COMPANY SHALL CONTINUE THE BENEFITS
CONTEMPLATED BY SECTION 4(H) FOR THE PERIOD CONTEMPLATED THEREIN, AND (Y)
SUBJECT TO ANY EMPLOYEE CONTRIBUTION APPLICABLE TO ACTIVE EMPLOYEES AND THEIR
DEPENDENTS GENERALLY, FOR THE TWELVE (12) MONTH PERIOD FOLLOWING TERMINATION,
THE COMPANY SHALL CONTINUE TO CONTRIBUTE TO THE PREMIUM COST OF COVERAGE FOR THE
EXECUTIVE AND THE EXECUTIVE’S DEPENDENTS UNDER THE COMPANY’S MEDICAL AND DENTAL
PLANS PROVIDED THAT A TIMELY COBRA ELECTION IS MADE.  THE PAYMENTS REFERRED TO
IN CLAUSES (I), (II) AND (V) ABOVE SHALL BE PAYABLE IN A LUMP-SUM WITHIN THIRTY
(30) DAYS AFTER THE DATE OF TERMINATION.  THE COMPANY’S PAYMENTS UNDER CLAUSES
(III) AND (IV) ABOVE, AS WELL AS THE CONTINUED CONTRIBUTION TOWARD MEDICAL AND
DENTAL PREMIUMS, ARE EXPRESSLY CONDITIONED UPON THE EXECUTIVE (OR THE
EXECUTIVE’S DULY APPOINTED GUARDIAN, IF ANY) EXECUTING AND DELIVERING TO THE
COMPANY A TIMELY AND EFFECTIVE SEPARATION AGREEMENT.  PAYMENT UNDER CLAUSES
(III) AND (IV) WILL BE MADE WITHIN THIRTY (30) DAYS AFTER THE COMPANY’S RECEIPT
OF THE SEPARATION AGREEMENT.  OTHER THAN AS SET FORTH IN THIS CLAUSE (B), THE
COMPANY SHALL HAVE NO FURTHER OBLIGATION TO THE EXECUTIVE.


(C)           BY THE COMPANY FOR CAUSE.  THE COMPANY MAY TERMINATE THE
EXECUTIVE’S EMPLOYMENT HEREUNDER FOR CAUSE AT ANY TIME UPON NOTICE TO THE
EXECUTIVE SETTING FORTH IN REASONABLE DETAIL THE NATURE OF SUCH CAUSE.  THE
FOLLOWING, AS DETERMINED BY THE BOARD IN ITS REASONABLE JUDGMENT, SHALL
CONSTITUTE CAUSE FOR TERMINATION:


(I)            THE EXECUTIVE’S REPEATED AND WILLFUL REFUSAL OR FAILURE (OTHER
THAN DURING PERIODS OF ILLNESS, DISABILITY OR VACATION) TO PERFORM THE
EXECUTIVE’S DUTIES HEREUNDER OR UNDER ANY LAWFUL DIRECTIVE OF THE BOARD
(CONSISTENT WITH THE TERMS OF THIS AGREEMENT;


(II)           THE EXECUTIVE’S WILLFUL MISCONDUCT OR GROSS NEGLECT IN THE
PERFORMANCE OF THE EXECUTIVE’S DUTIES HEREUNDER WHICH IN EITHER CASE IS
MATERIALLY INJURIOUS TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, MONETARILY OR
OTHERWISE;


(III)          THE WILLFUL MATERIAL BREACH OF THIS AGREEMENT BY THE EXECUTIVE;


(IV)          EXCEPT AS PROVIDED IN CLAUSE (V) BELOW, THE CONVICTION OF THE
EXECUTIVE OF ANY FELONY OR ANY OTHER CRIME INVOLVING DISHONESTY OR MORAL
TURPITUDE OR THE EXECUTIVE’S PLEADING GUILTY TO ANY FELONY, OTHER THAN MOTOR
VEHICLE OFFENSES, OR ANY OTHER CRIME INVOLVING DISHONESTY OR MORAL TURPITUDE;

5


--------------------------------------------------------------------------------



(V)           THE COMMISSION OF FRAUD, EMBEZZLEMENT, THEFT OR OTHER DISHONESTY
BY THE EXECUTIVE WITH RESPECT TO THE COMPANY OR ANY OF ITS AFFILIATES;


(VI)          ANY OTHER CONDUCT THAT INVOLVES A BREACH OF FIDUCIARY OBLIGATION
ON THE PART OF THE EXECUTIVE OR OTHERWISE COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT UPON THE BUSINESS, INTERESTS OR REPUTATION OF THE
COMPANY OR ANY OF ITS AFFILIATES; OR


(VII)         A PREVIOUS EMPLOYER OF EXECUTIVE SHALL COMMENCE AGAINST EXECUTIVE
AND/OR CELLU TISSUE AN ACTION, SUIT, PROCEEDING OR DEMAND ARISING FROM AN
ALLEGED VIOLATION OF A NON-COMPETITION OR OTHER SIMILAR AGREEMENT BETWEEN
EXECUTIVE AND SUCH PREVIOUS EMPLOYER.

FOR PURPOSES OF THIS SECTION 5(C), NO ACT, OR FAILURE TO ACT, ON THE EXECUTIVE’S
PART, WILL BE CONSIDERED “WILLFUL” UNLESS DONE OR OMITTED TO BE DONE BY HIM NOT
IN GOOD FAITH AND WITHOUT A REASONABLE BELIEF THAT THE EXECUTIVE’S ACTION OR
OMISSION WAS IN FURTHERANCE OF THE COMPANY’S BUSINESS. IF THE COMPANY DESIRES TO
TERMINATE THE EXECUTIVE’S EMPLOYMENT PURSUANT TO CLAUSE (I), (II), (III) OR (V)
ABOVE, IT SHALL FIRST GIVE THE EXECUTIVE WRITTEN NOTICE OF THE FACTS AND
CIRCUMSTANCES PROVIDING CAUSE AND SHALL ALLOW THE EXECUTIVE NO LESS THAN TWENTY
(20) DAYS (X) IN THE CASE OF A PROPOSED TERMINATION PURSUANT TO CLAUSE (I), (II)
OR (III) ABOVE TO REMEDY, CURE OR RECTIFY THE SITUATION GIVING RISE TO CAUSE AND
(Y) IN THE CASE OF A PROPOSED TERMINATION PURSUANT TO CLAUSE (V) ABOVE TO
EXPLAIN THE CIRCUMSTANCES OF THE EXECUTIVE’S ACTIONS OR TO SHOW THAT THE
CIRCUMSTANCES UNDERLYING THE INDICTMENT DO NOT CONSTITUTE THE TYPE OF FELONY
DESCRIBED IN CLAUSE (V). TERMINATION BY THE COMPANY FOR CAUSE PURSUANT TO CLAUSE
(IV) ABOVE MAY BE EFFECTED BY WRITTEN NOTICE OF THE COMPANY TO THE EXECUTIVE. 
UPON THE GIVING OF NOTICE OF TERMINATION OF THE EXECUTIVE’S EMPLOYMENT HEREUNDER
FOR CAUSE, THE COMPANY SHALL HAVE NO FURTHER OBLIGATION TO THE EXECUTIVE, OTHER
THAN FOR (I) BASE SALARY EARNED, BUT UNPAID AT THE DATE OF TERMINATION; (II) ANY
EARNED, BUT UNPAID ANNUAL BONUS FOR ANY FISCAL YEAR PRIOR TO THE FISCAL YEAR OF
THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT; AND (III) ANY UNREIMBURSED
BUSINESS EXPENSES.


(D)           BY THE COMPANY WITHOUT CAUSE.  THE COMPANY MAY TERMINATE THE
EXECUTIVE’S EMPLOYMENT HEREUNDER WITHOUT CAUSE AT ANY TIME UPON NOTICE TO THE
EXECUTIVE.  IN THE EVENT OF SUCH TERMINATION, THE COMPANY SHALL HAVE NO FURTHER
OBLIGATION OR LIABILITY TO THE EXECUTIVE, OTHER THAN FOR (I) ANY EARNED, BUT
UNPAID, BASE SALARY THROUGH THE DATE OF TERMINATION; (II) ANY EARNED, BUT UNPAID
ANNUAL BONUS FOR ANY FISCAL YEAR PRIOR TO THE FISCAL YEAR OF THE EXECUTIVE’S
TERMINATION; (III) A PRO RATA PORTION (BASED ON THE NUMBER OF DAYS PRECEDING THE
EXECUTIVE’S TERMINATION IN THE FISCAL YEAR OF TERMINATION) OF THE TARGET BONUS;
(IV) A LUMP SUM EQUAL TO THE GREATER OF (X) TWENTY-FOUR (24) MONTHS OF BASE
SALARY OR (Y) BASE SALARY FOR A PERIOD EQUAL TO THE REMAINDER OF THE TERM OF
THIS AGREEMENT; (V) A LUMP SUM EQUAL TO THE GREATER OF (X) ONE TIMES THE TARGET
BONUS OR (Y) PAYMENT OF THE TARGET BONUS WITH RESPECT TO A PERIOD EQUAL TO THE
REMAINDER OF THE TERM OF THIS AGREEMENT; AND (VI) ANY UNREIMBURSED BUSINESS
EXPENSES.  IN ADDITION, (X) THE COMPANY SHALL CONTINUE THE BENEFITS CONTEMPLATED
BY SECTION 4(H) FOR THE PERIOD CONTEMPLATED THEREIN, AND (Y) SUBJECT TO ANY
EMPLOYEE CONTRIBUTION APPLICABLE TO EMPLOYEES AND THEIR DEPENDENTS GENERALLY,
FOR THE PERIOD FOLLOWING TERMINATION

6


--------------------------------------------------------------------------------


specified in clause (iv) above, or if earlier, until the date that the Executive
becomes eligible for coverage with a subsequent employer, the Company shall
continue to contribute to the premium cost of coverage for the Executive and the
Executive’s dependents under the Company’s medical and dental plans provided
that a timely COBRA election is made.  The payments referred to in clauses (i),
(ii) and (vi) above shall be payable in a lump-sum within thirty (30) days after
the date of termination.  The Company’s payments under clauses (iii), (iv) and
(v) above, as well as the continued contribution toward medical and dental
premiums, are expressly conditioned upon the Executive executing and delivering
to the Company a timely and effective Separation Agreement.  Payment under
clauses (iii), (iv) and (v) will be made within thirty (30) days after the
Company’s receipt of the Separation Agreement.  Other than as set forth in this
clause (d), the Company shall have no further obligation to the Executive.

 


(E)           BY THE EXECUTIVE FOR GOOD REASON.  THE EXECUTIVE MAY TERMINATE THE
EXECUTIVE’S EMPLOYMENT HEREUNDER FOR GOOD REASON, PROVIDED THAT THE EXECUTIVE
SHALL HAVE GIVEN WRITTEN NOTICE SETTING FORTH IN REASONABLE DETAIL THE NATURE OF
SUCH GOOD REASON TO THE COMPANY UPON THE EXECUTIVE’S BECOMING AWARE OR AT SUCH
TIME AS EXECUTIVE SHOULD HAVE BEEN AWARE OF THE OCCURRENCE OF ANY SUCH EVENT OR
CONDITION, AND THE COMPANY SHALL NOT HAVE FULLY CORRECTED THE SITUATION WITHIN
TEN (10) DAYS AFTER SUCH NOTICE OF GOOD REASON.  THE FOLLOWING SHALL CONSTITUTE
“GOOD REASON” FOR TERMINATION BY THE EXECUTIVE:


(I)            FAILURE BY THE COMPANY TO PAY ANY COMPENSATION WHEN DUE
HEREUNDER;


(II)           ANY SIGNIFICANT REDUCTION BY THE COMPANY’S OF THE EXECUTIVE’S
TITLE, DUTIES OR RESPONSIBILITIES (EXCEPT IN CONNECTION WITH TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT FOR CAUSE, AS A RESULT OF DISABILITY, AS A RESULT OF THE
EXECUTIVE’S DEATH OR BY THE EXECUTIVE OTHER THAN FOR GOOD REASON);


(III)          A REDUCTION BY THE COMPANY IN THE EXECUTIVE’S BASE SALARY OR ANY
OTHER COMPENSATION DUE HEREUNDER; OR


(IV)          ANY MATERIAL BREACH BY THE COMPANY OF ANY OTHER PROVISION OF THIS
AGREEMENT.


IF THE EXECUTIVE DESIRES TO TERMINATE THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY PURSUANT TO THIS SECTION 5(E), THE EXECUTIVE SHALL FIRST GIVE WRITTEN
NOTICE OF THE FACTS AND CIRCUMSTANCES PROVIDING GOOD REASON TO THE COMPANY, AND
SHALL ALLOW THE COMPANY NO LESS THAN TWENTY (20) DAYS TO REMEDY, CURE OR RECTIFY
THE SITUATION GIVING RISE TO GOOD REASON.  THE COMPANY’S FAILURE TO CONTINUE THE
EXECUTIVE’S APPOINTMENT OR ELECTION AS A DIRECTOR OR OFFICER OF ANY OF ITS
AFFILIATES SHALL NOT CONSTITUTE GOOD REASON.  IN THE EVENT OF TERMINATION IN
ACCORDANCE WITH THIS SECTION 5(E), THEN THE EXECUTIVE WILL BE ENTITLED TO
RECEIVE THE PAYMENTS AND BENEFITS IN ACCORDANCE WITH SECTION 5(D) HEREOF
PROVIDED THE EXECUTIVE COMPLIES WITH THE REQUIREMENT OF EXECUTING AND DELIVERING
THE SEPARATION AGREEMENT.  OTHER THAN AS SET FORTH IN THIS CLAUSE (E), THE
COMPANY SHALL HAVE NO FURTHER OBLIGATION TO THE EXECUTIVE.

7


--------------------------------------------------------------------------------



(F)            BY THE EXECUTIVE WITHOUT GOOD REASON.  THE EXECUTIVE MAY
TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER AT ANY TIME UPON SIXTY (60) DAYS’
WRITTEN NOTICE TO THE COMPANY.  IN THE EVENT OF TERMINATION OF THE EXECUTIVE
PURSUANT TO THIS SECTION 5(F), THE BOARD MAY ELECT TO WAIVE THE PERIOD OF
NOTICE, OR ANY PORTION THEREOF, AND, IF THE BOARD SO ELECTS, THE COMPANY WILL
PAY THE EXECUTIVE THE EXECUTIVE’S BASE SALARY FOR THE NOTICE PERIOD (OR FOR ANY
REMAINING PORTION OF THE PERIOD).  THE COMPANY SHALL ALSO PAY THE EXECUTIVE (I)
ANY EARNED, BUT UNPAID ANNUAL BONUS FOR ANY FISCAL YEAR PRIOR TO THE FISCAL YEAR
OF THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT, AND (II) ANY UNREIMBURSED
BUSINESS EXPENSES.


(G)           NON-RENEWAL BY COMPANY.  THE COMPANY MAY ELECT NOT TO RENEW THIS
AGREEMENT IN ACCORDANCE WITH SECTION 2 ABOVE.  IN THE EVENT OF SUCH NON-RENEWAL
FOR A REASON OTHER THAN CAUSE (AS DEFINED IN SECTION 5(C) ABOVE), THE COMPANY
SHALL HAVE NO FURTHER OBLIGATION OR LIABILITY TO THE EXECUTIVE OTHER THAN FOR
(I) ANY EARNED, BUT UNPAID, BASE SALARY THROUGH THE DATE OF TERMINATION; (II)
ANY EARNED, BUT UNPAID ANNUAL BONUS FOR ANY FISCAL YEAR PRIOR TO THE FISCAL YEAR
OF THE EXECUTIVE’S TERMINATION; (III) A PRO RATA PORTION (BASED ON THE NUMBER OF
DAYS PRECEDING THE EXECUTIVE’S TERMINATION IN THE FISCAL YEAR OF TERMINATION) OF
THE TARGET BONUS; (IV) A LUMP SUM EQUAL TO TWENTY-FOUR (24) MONTHS OF BASE
SALARY AND (V) ANY UNREIMBURSED BUSINESS EXPENSES.  IN ADDITION, SUBJECT TO ANY
EMPLOYEE CONTRIBUTION APPLICABLE TO EMPLOYEES AND THEIR DEPENDENTS GENERALLY,
FOR THE TWENTY-FOUR (24) MONTH PERIOD FOLLOWING TERMINATION, OR IF EARLIER UNTIL
THE DATE THAT THE EXECUTIVE BECOMES ELIGIBLE FOR COVERAGE WITH A SUBSEQUENT
EMPLOYER, THE COMPANY SHALL CONTINUE TO CONTRIBUTE TO THE PREMIUM COST OF
COVERAGE FOR THE EXECUTIVE AND THE EXECUTIVE’S DEPENDENTS UNDER THE COMPANY’S
MEDICAL AND DENTAL PLANS PROVIDED THAT A TIMELY COBRA ELECTION IS MADE.  THE
PAYMENTS REFERRED TO IN CLAUSES (I), (II) AND (V) ABOVE SHALL BE PAYABLE IN A
LUMP-SUM WITHIN THIRTY (30) DAYS AFTER THE DATE OF TERMINATION.  THE COMPANY’S
PAYMENTS UNDER CLAUSES (III) AND (IV) ABOVE, AS WELL AS THE CONTINUED
CONTRIBUTION TOWARD MEDICAL AND DENTAL PREMIUMS, ARE EXPRESSLY CONDITIONED UPON
THE EXECUTIVE EXECUTING AND DELIVERING TO THE COMPANY A TIMELY AND EFFECTIVE
SEPARATION AGREEMENT.  PAYMENT UNDER CLAUSES (III) AND (IV) WILL BE MADE WITHIN
THIRTY (30) DAYS AFTER THE COMPANY’S RECEIPT OF SUCH SEPARATION AGREEMENT. 
OTHER THAN AS SET FORTH IN THIS CLAUSE (G), THE COMPANY SHALL HAVE NO FURTHER
OBLIGATION TO THE EXECUTIVE OR THE EXECUTIVE’S ESTATE HEREUNDER.


(H)           CHANGE OF CONTROL/GROSS UP PAYMENT.  THE COMPANY AND THE EXECUTIVE
AGREE THAT IN THE EVENT THAT ANY OF THE SEVERANCE PAYMENTS OR SEVERANCE BENEFITS
UNDER SECTIONS 5(D), 5(E), 5(G) OR 5(H) OF THIS AGREEMENT MIGHT BE CHARACTERIZED
AS PARACHUTE PAYMENTS UNDER SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED (“SECTION 280G”), THE PARTIES SHALL TIMELY TAKE REASONABLE STEPS TO
AVOID THE TAX LIABILITY UNDER SECTION 280G AND SECTION 4999 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) TO THE EXTENT PERMITTED BY LAW. 
ACCORDINGLY, THE EXECUTIVE AGREES TO COOPERATE FULLY IN PROCURING A SHAREHOLDER
VOTE (INCLUDING, BUT NOT LIMITED TO, PROVIDING ANY REQUIRED CONSENTS OR WAIVERS)
TO APPROVE THE SEVERANCE PAYMENTS OR SEVERANCE BENEFITS UNDER THIS AGREEMENT
RECEIVED, TO BE RECEIVED BY, OR PAYABLE ON BEHALF OF, THE EXECUTIVE IN
SATISFACTION OF THE SHAREHOLDER APPROVAL REQUIREMENTS DESCRIBED IN TREAS. REG.
SECTION 1.280G-1, Q&A-7, TO THE EXTENT APPLICABLE.  IF THE SHAREHOLDER APPROVAL
REQUIREMENTS DESCRIBED IN TREAS. REG. SECTION 1.280G-1, Q&A-7 CANNOT BE
SATISFIED AND IF THE COMPANY DETERMINES THAT ANY OF THE SEVERANCE PAYMENTS OR
SEVERANCE BENEFITS UNDER

8


--------------------------------------------------------------------------------


this Agreement received, to be received by, or payable on behalf of, the
Executive would be subject to the excise tax imposed by Section 4999 of the
Code, (the “Excise Tax”), then the Company will, on or prior to the date on
which the Excise Tax must be paid or withheld, make an additional lump sum
payment (the “gross up payment”) to the Executive.  The gross up payment will be
sufficient, after giving effect to federal, state, and local income taxes
(excluding any taxes imposed under or as a result of Section 409A, but otherwise
including interest and penalties, if any) with respect to the gross up payment,
to make the Executive whole for such taxes and associated interest and penalties
imposed under or as a result of Section 4999.  Determinations under this Section
5(h) will be made by the Company’ s independent auditors unless the Executive
has reasonable objections to the use of that firm, in which case the
determinations will be made by a comparable firm chosen by the Executive after
consultation with the Company (the firm making the determinations to be referred
to as the “Firm”).  The determinations of the Firm will be binding upon the
Company and the Executive except as the determinations are established in
resolution (including by settlement) of a controversy with the Internal Revenue
Service to have been incorrect.  All fees and expenses of the Firm will be paid
by the Company.  If the Internal Revenue Service asserts a claim that, if
successful, would require the Company to make a gross up payment or an
additional gross up payment, the Company and the Executive will cooperate fully
in resolving the controversy with the Internal Revenue Service.  The Company
will make or advance such gross up payments as are necessary to prevent the
Executive from having to bear the cost of the payments to the Internal Revenue
Service in the course of, or as a result of, the controversy.  The Firm will
determine the amount of such gross up payments or advances and will determine
after resolution of the controversy whether any advances must be returned by the
Executive to the Company.  The Company will bear all expenses of the
controversy.

 


(I)            TIMING OF PAYMENTS.  IF AT THE TIME OF THE EXECUTIVE’S SEPARATION
FROM SERVICE, THE EXECUTIVE IS A “SPECIFIED EMPLOYEE,” AS HEREINAFTER DEFINED,
ANY AND ALL AMOUNTS PAYABLE UNDER THIS SECTION 5 IN CONNECTION WITH SUCH
SEPARATION FROM SERVICE THAT CONSTITUTE DEFERRED COMPENSATION SUBJECT TO SECTION
409A, AS DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION, AND THAT WOULD (BUT
FOR THIS SENTENCE) BE PAYABLE WITHIN SIX MONTHS FOLLOWING SUCH SEPARATION FROM
SERVICE, SHALL INSTEAD BE PAID ON THE DATE THAT FOLLOWS THE DATE OF SUCH
SEPARATION FROM SERVICE BY SIX (6) MONTHS.  FOR PURPOSES OF THE PRECEDING
SENTENCE, “SEPARATION FROM SERVICE” SHALL BE DETERMINED IN A MANNER CONSISTENT
WITH SUBSECTION (A)(2)(A)(I) OF SECTION 409A AND THE TERM “SPECIFIED EMPLOYEE”
SHALL MEAN AN INDIVIDUAL DETERMINED BY THE COMPANY TO BE A SPECIFIED EMPLOYEE AS
DEFINED IN SUBSECTION (A)(2)(B)(I) OF SECTION 409A.


6.             EFFECT OF TERMINATION.  THE PROVISIONS OF THIS SECTION 6 SHALL
APPLY TO A TERMINATION PURSUANT TO SECTION 5 OR OTHERWISE.


(A)           A CONDITION PRECEDENT TO THE COMPANY’S OBLIGATIONS TO PROVIDE ANY
SEVERANCE PAYMENTS OR SEVERANCE BENEFITS HEREUNDER, INCLUDING LUMP-SUM PAYMENTS,
VESTING OF RESTRICTED STOCK AND CONTRIBUTIONS TOWARD HEALTH INSURANCE PREMIUMS,
SHALL BE THE EXECUTIVE’S EXECUTING AND DELIVERING (AND NOT REVOKING) A TIMELY
AND EFFECTIVE SEPARATION AGREEMENT, OR IN THE CASE OF A TERMINATION DUE TO THE
DEATH OF THE EXECUTIVE, THE EXECUTIVE’S BENEFICIARY OR

9


--------------------------------------------------------------------------------


representative of the Executive’s estate executing and delivering a general
release of claims in form and substance satisfactory to the Company.

 


(B)           UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,
UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN, THE EXECUTIVE’S RIGHTS TO
BENEFITS AND PAYMENTS UNDER ANY BENEFITS OR WELFARE PLAN OR UNDER ANY STOCK
OPTION, RESTRICTED STOCK, STOCK APPRECIATION RIGHT, BONUS UNIT, MANAGEMENT OR
BONUS INCENTIVE OR OTHER PLAN OF THE COMPANY SHALL BE DETERMINED IN ACCORDANCE
WITH THE TERMS AND PROVISIONS OF SUCH PLANS AND ANY AGREEMENTS UNDER WHICH SUCH
STOCK OPTIONS, RESTRICTED STOCK OR OTHER AWARDS WERE GRANTED.


(C)           PROVISIONS OF THIS AGREEMENT SHALL SURVIVE ANY TERMINATION IF SO
PROVIDED HEREIN OR IF NECESSARY OR DESIRABLE FULLY TO ACCOMPLISH THE PURPOSES OF
SUCH PROVISION, INCLUDING WITHOUT LIMITATION THE OBLIGATIONS OF THE EXECUTIVE
UNDER SECTIONS 7, 8 AND 9 HEREOF.  THE OBLIGATION OF THE COMPANY TO PROVIDE ANY
SEVERANCE PAYMENT OR BENEFIT IS EXPRESSLY CONDITIONED UPON THE EXECUTIVE’S
CONTINUED FULL PERFORMANCE OF OBLIGATIONS UNDER SECTIONS 7, 8 AND 9 HEREOF.  THE
EXECUTIVE RECOGNIZES THAT, EXCEPT AS EXPRESSLY PROVIDED IN SECTIONS 5(D), 5(E),
5(G) OR 5(H), NO COMPEN­SATION IS EARNED AFTER TERMINATION OF EMPLOYMENT.


(D)           EXCEPT AS EXPRESSLY PROVIDED HEREIN, EXECUTIVE IS ENTITLED TO NO
PAYMENTS OR BENEFITS IN CONNECTION WITH A TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT.


7.             CONFIDENTIAL INFORMATION.


(A)           THE EXECUTIVE ACKNOWLEDGES THAT THE COMPANY AND ITS AFFILIATES
CONTINUALLY DEVELOP “TRADE SECRETS” AND “CONFIDENTIAL INFORMATION” THAT THE
EXECUTIVE MAY DEVELOP TRADE SECRETS AND CONFIDENTIAL INFORMATION FOR THE COMPANY
OR ITS AFFILIATES AND THAT THE EXECUTIVE MAY LEARN OF TRADE SECRETS AND
CONFIDENTIAL INFORMATION DURING THE COURSE OF EMPLOYMENT.  THE EXECUTIVE WILL
COMPLY WITH THE POLICIES AND PROCEDURES OF THE COMPANY AND ITS AFFILIATES FOR
PROTECTING TRADE SECRETS AND CONFIDENTIAL INFORMATION AND SHALL NEVER DISCLOSE
TO ANY PERSON (EXCEPT AS REQUIRED BY APPLICABLE LAW OR FOR THE PROPER
PERFORMANCE OF THE EXECUTIVE’S DUTIES AND RESPONSIBILITIES TO THE COMPANY AND
ITS AFFILIATES), OR USE FOR THE EXECUTIVE’S OWN BENEFIT OR GAIN, ANY TRADE
SECRETS OR CONFIDENTIAL INFORMATION OBTAINED BY THE EXECUTIVE INCIDENT TO THE
EXECUTIVE’S EMPLOYMENT OR OTHER ASSOCIATION WITH THE COMPANY OR ANY OF ITS
AFFILIATES.


(B)           FOR PURPOSES OF THIS AGREEMENT, “TRADE SECRETS MEAN ALL
INFORMATION THAT CONSTITUTES A TRADE SECRET WITHIN THE MEANING OF THE GEORGIA
TRADE SECRETS ACT, AS AMENDED (THE “GEORGIA ACT”).  UNDER THE GEORGIA ACT, A
TRADE SECRET IS DEFINED AS:  “INFORMATION WITHOUT REGARD TO FORM, INCLUDING, BUT
NOT LIMITED TO, TECHNICAL OR NON-TECHNICAL DATA, A FORMULA, A PATTERN, A
COMPILATION, A PROGRAM, A DEVICE, A METHOD, A TECHNIQUE, A DRAWING, A PROCESS,
FINANCIAL DATA, FINANCIAL PLANS, PRODUCT PLANS, OR A LIST OF ACTUAL OR POTENTIAL
CUSTOMERS OR SUPPLIERS WHICH IS NOT COMMONLY KNOWN BY OR AVAILABLE TO THE PUBLIC
AND WHICH INFORMATION:  (I) DERIVES ECONOMIC VALUE, ACTUAL OR POTENTIAL, FROM
NOT BEING GENERALLY KNOWN TO, AND NOT BEING READILY ASCERTAINABLE BY PROPER
MEANS BY, OTHER PERSONS WHO CAN OBTAIN ECONOMIC VALUE

10


--------------------------------------------------------------------------------


from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.”

 


(C)           FOR PURPOSES OF THIS AGREEMENT, “CONFIDENTIAL INFORMATION” MEANS
ANY AND ALL INFORMATION OF THE COMPANY AND ITS AFFILIATES OTHER THAN TRADE
SECRETS THAT IS NOT GENERALLY KNOWN BY OTHERS WITH WHOM THEY COMPETE OR DO
BUSINESS, OR WITH WHOM THEY PLAN TO COMPETE OR DO BUSINESS AND ANY AND ALL
INFORMATION, NOT PUBLICLY KNOWN, WHICH, IF DISCLOSED BY THE COMPANY OR ITS
AFFILIATES WOULD ASSIST IN COMPETITION AGAINST THEM.  CONFIDENTIAL INFORMATION
INCLUDES WITHOUT LIMITATION SUCH INFORMATION RELATING TO (I) THE DEVELOPMENT,
RESEARCH, TESTING, MANUFACTURING, MARKETING AND FINANCIAL ACTIVITIES OF THE
COMPANY AND ITS AFFILIATES, (II) THE PRODUCTS, (III) THE COSTS, SOURCES OF
SUPPLY, FINANCIAL PERFORMANCE AND STRATEGIC PLANS OF THE COMPANY AND ITS
AFFILIATES, (IV) THE IDENTITY AND SPECIAL NEEDS OF THE CUSTOMERS OF THE COMPANY
AND ITS AFFILIATES AND (V) THE PEOPLE AND ORGANIZATIONS WITH WHOM THE COMPANY
AND ITS AFFILIATES HAVE BUSINESS RELATIONSHIPS AND THOSE RELATIONSHIPS. 
CONFIDENTIAL INFORMATION ALSO INCLUDES COMPARABLE INFORMATION THAT THE COMPANY
OR ANY OF ITS AFFILIATES HAVE RECEIVED BELONGING TO OTHERS OR WHICH WAS RECEIVED
BY THE COMPANY OR ANY OF ITS AFFILIATES WITH ANY UNDERSTANDING THAT IT WOULD NOT
BE DISCLOSED.


(D)           THE FOREGOING OBLIGATIONS DO NOT APPLY TO THE EXTENT THAT THE
CONFIDENTIAL INFORMATION IS OR BECOMES GENERALLY AVAILABLE TO THE PUBLIC THROUGH
NO FAULT OF THE EXECUTIVE.  THE EXECUTIVE UNDERSTANDS AND AGREES THAT THE
EXECUTIVE’S OBLIGATIONS UNDER THIS AGREEMENT WITH REGARD TO TRADE SECRETS SHALL
REMAIN IN EFFECT FOR AS LONG AS SUCH INFORMATION SHALL REMAIN A TRADE SECRET
UNDER APPLICABLE LAW.  THE EXECUTIVE ACKNOWLEDGE THAT THE EXECUTIVE’S
OBLIGATIONS WITH REGARD TO THE CONFIDENTIAL INFORMATION SHALL REMAIN IN EFFECT
WHILE EMPLOYED OR RETAINED BY THE COMPANY AND FOR THREE (3) YEARS AFTER THE
TERMINATION OF EMPLOYMENT, REGARDLESS OF THE REASON FOR SUCH TERMINATION.


(E)           ALL DOCUMENTS, RECORDS, TAPES AND OTHER MEDIA OF EVERY KIND AND
DESCRIPTION RELATING TO THE BUSINESS, PRESENT OR OTHERWISE, OF THE COMPANY OR
ITS AFFILIATES AND ANY COPIES, IN WHOLE OR IN PART, THEREOF (THE “DOCUMENTS”),
WHETHER OR NOT PREPARED BY THE EXECUTIVE, SHALL BE THE SOLE AND EXCLUSIVE
PROPERTY OF THE COMPANY AND ITS AFFILIATES.  THE EXECUTIVE SHALL SAFEGUARD ALL
DOCUMENTS AND SHALL SURRENDER TO THE COMPANY AT THE TIME THE EXECUTIVE’S
EMPLOYMENT TERMINATES, OR AT SUCH EARLIER TIME OR TIMES AS THE BOARD OR ITS
DESIGNEE MAY SPECIFY, ALL DOCUMENTS THEN IN THE EXECUTIVE’S POSSESSION OR
CONTROL.


8.             ASSIGNMENT OF RIGHTS TO INTELLECTUAL PROPERTY.  THE EXECUTIVE
SHALL PROMPTLY AND FULLY DISCLOSE ALL INTELLECTUAL PROPERTY TO THE COMPANY.  THE
EXECUTIVE HEREBY ASSIGNS AND AGREES TO ASSIGN TO THE COMPANY (OR AS OTHERWISE
DIRECTED BY THE COMPANY) THE EXECUTIVE’S FULL RIGHT, TITLE AND INTEREST IN AND
TO ALL INTELLECTUAL PROPERTY.  THE EXECUTIVE AGREES TO EXECUTE ANY AND ALL
APPLICATIONS FOR DOMESTIC AND FOREIGN PATENTS, COPYRIGHTS OR OTHER PROPRIETARY
RIGHTS AND TO DO SUCH OTHER ACTS (INCLUDING WITHOUT LIMITATION THE EXECUTION AND
DELIVERY OF INSTRUMENTS OF FURTHER ASSURANCE OR CONFIRMATION) REQUESTED BY THE
COMPANY TO ASSIGN THE INTELLECTUAL PROPERTY TO THE COMPANY AND TO PERMIT THE
COMPANY TO ENFORCE ANY PATENTS, COPYRIGHTS OR OTHER PROPRIETARY RIGHTS TO THE
INTELLECTUAL PROPERTY.  THE EXECUTIVE WILL NOT CHARGE THE COMPANY FOR TIME SPENT
IN

11


--------------------------------------------------------------------------------


complying with these obligations.  All copyrightable works that the Executive
creates shall be considered “work made for hire.”

 


9.             RESTRICTED ACTIVITIES.  IN EXCHANGE FOR GOOD AND VALUABLE
CONSIDERATION INCLUDING, WITHOUT LIMITATION, THE GRANT OF RESTRICTED STOCK
HEREUNDER, THE EXECUTIVE AGREES THAT SOME RESTRICTIONS ON THE EXECUTIVE’S
ACTIVITIES DURING AND AFTER THE EXECUTIVE’S EMPLOYMENT ARE NECESSARY TO PROTECT
THE GOODWILL, CONFIDENTIAL INFORMATION AND OTHER LEGITIMATE INTERESTS OF THE
COMPANY AND ITS AFFILIATES:

(a)           While the Executive is employed by the Company and for a period of
twenty-four (24) months after the Executive’s employment terminates (the
“Non-Competition Period”), the Executive shall not, directly or indirectly,
provide services in a Restricted Capacity to any Person with respect to any
product or service of that Person which directly competes with, or may be used
in substitution for, one or more of the products of the Company and/or its
Subsidiaries with respect to which the Executive has had access to Confidential
Information or customer goodwill as a result of the Executive’s employment or
other association with the Company and/or its Subsidiaries, but this restriction
shall apply only with respect to the following states:  Alabama, Alaska,
California, Colorado, Connecticut, Florida, Georgia, Hawaii, Illinois, Indiana,
Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan,
Minnesota, Mississippi, Missouri, Nebraska, Nevada, New Jersey, New Mexico, New
York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode
Island, South Carolina, Tennessee, Texas, Utah, Virginia, Washington and
Wisconsin.  For the purposes of this Section 9, the business of the Company and
its Subsidiaries shall include, without limitation, all Products and the
Executive’s undertaking shall encompass all items, products and services that
may be used in substitution for Products.


(B)           THE EXECUTIVE FURTHER AGREES THAT WHILE THE EXECUTIVE IS EMPLOYED
BY THE COMPANY AND DURING THE NON-COMPETITION PERIOD, THE EXECUTIVE WILL NOT,
AND WILL NOT ASSIST ANYONE ELSE TO SOLICIT FOR HIRING ANY EMPLOYEE OF THE
COMPANY OR ANY OF ITS AFFILIATES, OR SEEK TO PERSUADE ANY EMPLOYEE OF THE
COMPANY OR ANY OF ITS AFFILIATES TO DISCONTINUE EMPLOYMENT.  FOR PURPOSES OF
THIS AGREEMENT, AN “EMPLOYEE” OF THE COMPANY OR ANY OF ITS AFFILIATES IS ANY
PERSON WHO WAS SUCH AT ANY TIME WITHIN THE PRECEDING ONE YEAR.


(C)         THE EXECUTIVE FURTHER AGREES THAT WHILE THE EXECUTIVE IS EMPLOYED BY
THE COMPANY AND DURING THE NON-COMPETITION PERIOD, THE EXECUTIVE WILL NOT
DIRECTLY OR INDIRECTLY (1) SOLICIT OR ENCOURAGE ANY CUSTOMER OF THE COMPANY OR
ANY OF ITS AFFILIATES TO TERMINATE OR DIMINISH ITS RELATIONSHIP WITH THEM, OR,
(2) SEEK TO PERSUADE ANY CUSTOMER OR PROSPECTIVE CUSTOMER OF THE COMPANY OR ANY
OF ITS AFFILIATES TO CONDUCT WITH ANY PERSON ANY BUSINESS OR ACTIVITY WHICH SUCH
CUSTOMER OR PROSPECTIVE CUSTOMER CONDUCTS OR COULD CONDUCT WITH THE COMPANY;
PROVIDED THAT THESE RESTRICTIONS SHALL APPLY (A) ONLY WITH RESPECT TO THOSE
PERSONS WHO ARE OR HAVE BEEN A CUSTOMER OF THE COMPANY OF ANY OF ITS AFFILIATES
AT ANY TIME WITHIN THE IMMEDIATELY PRECEDING ONE YEAR PERIOD OR WHOSE

12


--------------------------------------------------------------------------------



BUSINESS HAS BEEN SOLICITED ON BEHALF OF THE COMPANY OR ANY OF ITS AFFILIATES BY
ANY OF THEIR OFFICERS, EMPLOYEES OR AGENTS WITHIN SAID ONE YEAR PERIOD, OTHER
THAN BY FORM LETTER, BLANKET MAILING OR PUBLISHED ADVERTISEMENT, AND (B) ONLY IF
THE EXECUTIVE HAD A BUSINESS RELATIONSHIP WITH SUCH PERSON AS A RESULT OF THE
EXECUTIVE’S EMPLOYMENT OR OTHER ASSOCIATIONS WITH THE COMPANY OR ONE OF ITS
AFFILIATES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION
9, AFTER TERMINATION OF EXECUTIVE’S EMPLOYMENT, THIS RESTRICTION SHALL APPLY
ONLY TO CUSTOMERS OR PROSPECTIVE CUSTOMERS LOCATED IN THOSE STATES WITHIN THE
UNITED STATES IN WHICH THE COMPANY WAS DOING BUSINESS DURING THE YEAR PRECEDING
EXECUTIVE’S TERMINATION.


(D)         THE EXECUTIVE FURTHER AGREES THAT WHILE THE EXECUTIVE IS EMPLOYED BY
THE COMPANY AND DURING THE NON-COMPETITION PERIOD THE EXECUTIVE SHALL NOT
WILLFULLY MAKE FALSE, MISLEADING OR DISPARAGING STATEMENTS ABOUT THE COMPANY
INCLUDING, WITHOUT LIMITATION, ITS PRODUCTS, SERVICES, MANAGEMENT, DIRECT OR
INDIRECT EQUITY HOLDERS, EMPLOYEES AND CUSTOMERS.


10.           ENFORCEMENT OF COVENANTS.  THE EXECUTIVE ACKNOWLEDGES THAT THE
EXECUTIVE HAS CAREFULLY READ AND CONSIDERED ALL THE TERMS AND CONDITIONS OF THIS
AGREEMENT, INCLUDING THE RESTRAINTS IMPOSED UPON THE EXECUTIVE’S PURSUANT TO
SECTIONS 7, 8 AND 9 HEREOF.  THE EXECUTIVE AGREES WITHOUT RESERVATION THAT EACH
OF THE RESTRAINTS CONTAINED HEREIN IS NECESSARY FOR THE REASONABLE AND PROPER
PROTECTION OF THE GOODWILL, CONFIDENTIAL INFORMATION AND OTHER LEGITIMATE
INTERESTS OF THE COMPANY AND ITS AFFILIATES; THAT EACH AND EVERY ONE OF THOSE
RESTRAINTS IS REASONABLE IN RESPECT TO SUBJECT MATTER, LENGTH OF TIME AND
GEOGRAPHIC AREA; AND THAT THESE RESTRAINTS, INDIVIDUALLY OR IN THE AGGREGATE,
WILL NOT PREVENT THE EXECUTIVE FROM OBTAINING OTHER SUITABLE EMPLOYMENT DURING
THE PERIOD IN WHICH THE EXECUTIVE IS BOUND BY THESE RESTRAINTS.  THE EXECUTIVE
FURTHER AGREES THAT THE EXECUTIVE WILL NEVER ASSERT, OR PERMIT TO BE ASSERTED ON
THE EXECUTIVE’S BEHALF, IN ANY FORUM, ANY POSITION CONTRARY TO THE FOREGOING.  
THE EXECUTIVE FURTHER ACKNOWLEDGES THAT, WERE THE EXECUTIVE TO BREACH ANY OF THE
COVENANTS CONTAINED IN SECTIONS 7, 8 OR 9 HEREOF, THE DAMAGE TO THE COMPANY
WOULD BE IRREPARABLE.  THE EXECUTIVE THEREFORE AGREES THAT THE COMPANY, IN
ADDITION TO ANY OTHER REMEDIES AVAILABLE TO IT, SHALL BE ENTITLED TO PRELIMINARY
AND PERMANENT INJUNCTIVE RELIEF AGAINST ANY BREACH OR THREATENED BREACH BY THE
EXECUTIVE OF ANY OF SAID COVENANTS, WITHOUT HAVING TO POST BOND.  THE PARTIES
FURTHER AGREE THAT, IN THE EVENT THAT ANY PROVISION OF SECTION 7, 8 OR 9 HEREOF
SHALL BE DETERMINED BY ANY COURT OF COMPETENT JURISDICTION TO BE UNENFORCEABLE
BY REASON OF ITS BEING EXTENDED OVER TOO GREAT A TIME, TOO LARGE A GEOGRAPHIC
AREA OR TOO GREAT A RANGE OF ACTIVITIES, SUCH PROVISION SHALL BE DEEMED TO BE
MODIFIED TO PERMIT ITS ENFORCEMENT TO THE MAXIMUM EXTENT PERMITTED BY LAW.


11.           CONFLICTING AGREEMENTS.  THE EXECUTIVE HEREBY REPRESENTS AND
WARRANTS THAT THE EXECUTION OF THIS AGREEMENT AND THE PERFORMANCE OF THE
EXECUTIVE’S OBLIGATIONS HEREUNDER WILL NOT BREACH OR BE IN CONFLICT WITH ANY
OTHER AGREEMENT TO WHICH THE EXECUTIVE IS A PARTY OR IS BOUND AND THAT THE
EXECUTIVE IS NOT NOW SUBJECT TO ANY COVENANTS AGAINST COMPETITION OR SIMILAR
COVENANTS THAT WOULD AFFECT THE PERFORMANCE OF THE EXECUTIVE’S OBLIGATIONS
HEREUNDER.  THE EXECUTIVE WILL NOT DISCLOSE TO OR USE ON BEHALF OF THE COMPANY
ANY PROPRIETARY INFORMATION OF A THIRD PARTY WITHOUT SUCH PARTY’S CONSENT.

13


--------------------------------------------------------------------------------



12.           INDEMNIFICATION.  THE EXECUTIVE SHALL BE ENTITLED, AT ALL TIMES
(INCLUDING AFTER THE TERMINATION OF THIS AGREEMENT FOR ANY REASON), TO THE
BENEFIT OF THE MAXIMUM INDEMNIFICATION AND ADVANCEMENT OF EXPENSES AVAILABLE
FROM TIME TO TIME UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION AND BYLAWS,
AND IF NOT SET FORTH THEREIN, TO THE MAXIMUM EXTENT AVAILABLE UNDER THE LAWS OF
THE STATE OF DELAWARE. IN ADDITION, THE COMPANY SHALL MAINTAIN IN FULL FORCE AND
EFFECT THE DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE POLICY CURRENTLY IN
EFFECT OR SUCH OTHER INSURANCE WITH REPUTABLE INSURANCE CARRIERS WHICH MAY
PROVIDE FOR A REDUCED LEVEL OF COVERAGE FOR THE EXECUTIVE, PROVIDED THAT SUCH
COVERAGE IS IDENTICAL TO THAT PROVIDED BY THE COMPANY FOR THE BENEFIT OF THE
OTHER DIRECTORS OF THE COMPANY AND ITS OTHER EXECUTIVE OFFICERS.  THE EXECUTIVE
AGREES TO PROMPTLY NOTIFY THE COMPANY OF ANY ACTUAL OR THREATENED CLAIM ARISING
OUT OF OR AS A RESULT OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.  THE
EXECUTIVE HEREBY REPRESENTS AND WARRANTS TO THE COMPANY THAT, AS OF THE DATE
HEREOF, THE EXECUTIVE HAS NO AND IS AWARE OF NO SUCH CLAIM.


13.           DEFINITIONS.  WORDS OR PHRASES WHICH ARE INITIALLY CAPITALIZED OR
ARE WITHIN QUOTATION MARKS SHALL HAVE THE MEANINGS PROVIDED IN THIS SECTION 13
AND AS PROVIDED ELSEWHERE HEREIN.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING
DEFINITIONS APPLY:


(A)           “AFFILIATES” MEANS ALL PERSONS AND ENTITIES DIRECTLY OR INDIRECTLY
CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH THE COMPANY, WHERE
CONTROL MAY BE BY EITHER MANAGEMENT AUTHORITY OR EQUITY INTEREST.


(B)           “CHANGE OF CONTROL” MEANS (I) A SALE OF ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OF THE COMPANY, CELLU PAPER OR CELLU PARENT TO A PERSON IN WHICH
THE SHAREHOLDERS OF CELLU PARENT IMMEDIATELY PRIOR TO SUCH TRANSACTION DO NOT,
DIRECTLY OR INDIRECTLY, OWN SECURITIES REPRESENTING MORE THAN 50% OF THE VOTING
POWER OF THE PERSON ACQUIRING SUCH ASSETS IMMEDIATELY FOLLOWING THE TRANSACTION,
(II) A SALE OF SHARES OF CAPITAL STOCK OF CELLU PARENT BY CELLU PARENT OR ITS
SHAREHOLDERS RESULTING IN MORE THAN 50% OF THE VOTING POWER OF CELLU PARENT
BEING HELD, DIRECTLY OR INDIRECTLY, BY A PERSON OTHER THAN THE SHAREHOLDERS OF
CELLU PARENT IMMEDIATELY PRIOR TO SUCH SALE, (III) A SALE BY CELLU PARENT OF THE
EQUITY SECURITIES OF CELLU PAPER OR THE COMPANY RESULTING IN MORE THAN 50% OF
THE VOTING POWER OF CELLU PAPER OR CELLU TISSUE (AS THE CASE MAY BE) BEING HELD
DIRECTLY OR INDIRECTLY BY A PERSON OTHER THAN CELLU PARENT OR THE SHAREHOLDERS
OF CELLU PARENT IMMEDIATELY PRIOR TO SUCH SALE, OR (IV) A MERGER OR
CONSOLIDATION OF THE COMPANY, CELLU PAPER OR CELLU PARENT WITH OR INTO ANOTHER
PERSON, IF AND ONLY IF, AFTER SUCH MERGER OR CONSOLIDATION, MORE THAN 50% OF THE
VOTING POWER OF THE COMPANY, CELLU PAPER OR CELLU PARENT (AS THE CASE MAY BE) IS
DIRECTLY OR INDIRECTLY OWNED BY A PERSON OTHER THAN CELLU PARENT OR THE
SHAREHOLDERS OF CELLU PARENT IMMEDIATELY PRIOR TO SUCH MERGER OR CONSOLIDATION. 
FOR THE AVOIDANCE OF DOUBT, THE TRANSACTION CONTEMPLATED BY THE MERGER AGREEMENT
SHALL NOT CONSTITUTE A CHANGE OF CONTROL.


(C)           “INTELLECTUAL PROPERTY” MEANS INVENTIONS, DISCOVERIES,
DEVELOPMENTS, METHODS, PROCESSES, COMPOSITIONS, WORKS, CONCEPTS AND IDEAS
(WHETHER OR NOT PATENTABLE OR COPYRIGHTABLE OR CONSTITUTING TRADE SECRETS)
CONCEIVED, MADE, CREATED, DEVELOPED OR REDUCED TO PRACTICE BY THE EXECUTIVE
(WHETHER ALONE OR WITH OTHERS, WHETHER OR NOT DURING NORMAL BUSINESS

14


--------------------------------------------------------------------------------



HOURS OR ON OR OFF COMPANY PREMISES) DURING THE EXECUTIVE’S EMPLOYMENT AND
DURING THE PERIOD OF SIX (6) MONTHS IMMEDIATELY FOLLOWING TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT THAT RELATE TO EITHER THE PRODUCTS OR ANY PROSPECTIVE
ACTIVITY OF THE COMPANY OR ANY OF ITS AFFILIATES.


(D)           “PERSON” MEANS AN INDIVIDUAL, A CORPORATION, AN ASSOCIATION, A
PARTNERSHIP, AN ESTATE, A TRUST AND ANY OTHER ENTITY OR ORGANIZATION, OTHER THAN
THE COMPANY OR ANY OF ITS AFFILIATES.


(E)           “PRODUCTS” MEAN ALL PRODUCTS PLANNED, RESEARCHED, DEVELOPED,
TESTED, MANUFACTURED, SOLD, LICENSED, LEASED OR OTHERWISE DISTRIBUTED OR PUT
INTO USE BY THE COMPANY OR ANY OF ITS AFFILIATES, TOGETHER WITH ALL SERVICES
PROVIDED OR PLANNED BY THE COMPANY OR ANY OF ITS AFFILIATES, DURING THE
EXECUTIVE’S EMPLOYMENT.


(F)            “RESTRICTED CAPACITY” MEANS A POSITION WITH A COMPETITOR OF THE
COMPANY OR ITS SUBSIDIARIES WHICH IS THE SAME OR COMPARABLE TO THE POSITION THE
EXECUTIVE HELD WITH THE COMPANY OR IN WHICH THE CONFIDENTIAL INFORMATION OR
CUSTOMER GOODWILL WHICH THE EXECUTIVE CREATED OR TO WHICH THE EXECUTIVE HAD
ACCESS DURING THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY WOULD GIVE THAT
COMPETITOR AN UNFAIR COMPETITIVE ADVANTAGE.  FOR THE AVOIDANCE OF DOUBT, THIS
DEFINITION AS USED HEREIN SHALL IN NO WAY DIMINISH THE EXECUTIVE’S OBLIGATIONS
UNDER SECTION 7.


14.           WITHHOLDING.  ALL PAYMENTS MADE BY THE COMPANY UNDER THIS
AGREEMENT SHALL BE REDUCED BY ANY TAX OR OTHER AMOUNTS REQUIRED TO BE WITHHELD
BY THE COMPANY UNDER APPLICABLE LAW.


15.           ASSIGNMENT.  NEITHER THE COMPANY NOR THE EXECUTIVE MAY MAKE ANY
ASSIGNMENT OF THIS AGREEMENT OR ANY INTEREST HEREIN, BY OPERATION OF LAW OR
OTHERWISE, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER; PROVIDED, HOWEVER,
THAT THE COMPANY MAY ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
WITHOUT THE CONSENT OF THE EXECUTIVE IN THE EVENT THAT THE COMPANY SHALL
HEREAFTER AFFECT A REORGANIZATION, CONSOLIDATE WITH, OR MERGE INTO, ANY OTHER
PERSON OR TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS TO ANY
OTHER PERSON.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON
THE COMPANY AND THE EXECUTIVE, THEIR RESPECTIVE SUCCESSORS, EXECUTORS,
ADMINISTRATORS, HEIRS AND PERMITTED ASSIGNS.


16.           SEVERABILITY.  IF ANY PORTION OR PROVISION OF THIS AGREEMENT SHALL
TO ANY EXTENT BE DECLARED ILLEGAL OR UNENFORCEABLE BY A COURT OF COMPETENT
JURISDICTION, THEN THE REMAINDER OF THIS AGREEMENT, OR THE APPLICATION OF SUCH
PORTION OR PROVISION IN CIRCUMSTANCES OTHER THAN THOSE AS TO WHICH IT IS SO
DECLARED ILLEGAL OR UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY, AND EACH
PORTION AND PROVISION OF THIS AGREEMENT SHALL BE VALID AND ENFORCEABLE TO THE
FULLEST EXTENT PERMITTED BY LAW.


17.           WAIVER.  NO WAIVER OF ANY PROVISION HEREOF SHALL BE EFFECTIVE
UNLESS MADE IN WRITING AND SIGNED BY THE WAIVING PARTY.  THE FAILURE OF EITHER
PARTY TO REQUIRE THE PERFORMANCE OF ANY TERM OR OBLIGATION OF THIS AGREEMENT, OR
THE WAIVER BY EITHER PARTY OF ANY BREACH OF THIS

15


--------------------------------------------------------------------------------


Agreement, shall not prevent any subsequent enforcement of such term or
obligation or be deemed a waiver of any subsequent breach.

 


18.           NOTICES.  ANY AND ALL NOTICES, REQUESTS, DEMANDS AND OTHER
COMMUNICATIONS PROVIDED FOR BY THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
EFFECTIVE WHEN DELIVERED IN PERSON OR DEPOSITED IN THE UNITED STATES MAIL,
POSTAGE PREPAID, REGISTERED OR CERTIFIED, AND ADDRESSED TO THE EXECUTIVE AT THE
EXECUTIVE’S LAST KNOWN ADDRESS ON THE BOOKS OF THE COMPANY OR, IN THE CASE OF
THE COMPANY, AT ITS PRINCIPAL PLACE OF BUSINESS, ATTENTION OF THE CHAIRMAN OF
THE BOARD, OR TO SUCH OTHER ADDRESS AS EITHER PARTY MAY SPECIFY BY NOTICE TO THE
OTHER ACTUALLY RECEIVED.


19.           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES AND SUPERSEDES AND TERMINATES ALL PRIOR COMMUNICATIONS,
AGREEMENTS AND UNDERSTANDINGS, WRITTEN OR ORAL, WITH RESPECT TO THE TERMS AND
CONDITIONS OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.


20.           AMENDMENT; SECTION 409A.  THIS AGREEMENT MAY BE AMENDED OR
MODIFIED ONLY BY A WRITTEN INSTRUMENT SIGNED BY THE EXECUTIVE AND BY AN
EXPRESSLY AUTHORIZED REPRESENTATIVE OF THE COMPANY.  THE PARTIES ACKNOWLEDGE
THAT CERTAIN PROVISIONS OF THIS AGREEMENT MAY BE REQUIRED TO BE AMENDED,
FOLLOWING THE ISSUANCE OF ADDITIONAL GUIDANCE BY THE INTERNAL REVENUE SERVICE
WITH RESPECT TO SECTION 409A, TO AVOID THE POSSIBLE IMPOSITION OF ADDITIONAL TAX
UNDER SECTION 409A WITH RESPECT TO CERTAIN PAYMENTS AND BENEFITS UNDER THIS
AGREEMENT.  THE COMPANY AGREES THAT IT WILL NOT UNREASONABLY WITHHOLD ITS
CONSENT TO ANY SUCH AMENDMENTS WHICH IN ITS DETERMINATION ARE (I) FEASIBLE AND
NECESSARY TO AVOID ADVERSE TAX TREATMENT UNDER SECTION 409A FOR THE EXECUTIVE,
AND (II) NOT ADVERSE TO THE INTERESTS OF THE COMPANY.


21.           DISPUTE RESOLUTION.  IN THE EVENT OF ANY DISPUTE RELATING TO
EXECUTIVE’S EMPLOYMENT, THE TERMINATION THEREOF, OR THIS AGREEMENT, OTHER THAN A
DISPUTE IN WHICH THE PRIMARY RELIEF SOUGHT IS AN EQUITABLE REMEDY SUCH AS AN
INJUNCTION, THE PARTIES SHALL BE REQUIRED TO HAVE THE DISPUTE, CONTROVERSY OR
CLAIM SETTLED BY ALTERNATIVE DISPUTE RESOLUTION CONDUCTED BY JAMS (OR, IF JAMS
IS NOT AVAILABLE, ANOTHER MUTUALLY AGREEABLE ALTERNATIVE DISPUTE RESOLUTION
ORGANIZATION), IN THE CITY OF EXECUTIVE’S PRINCIPAL PLACE OF EMPLOYMENT.  ANY
AWARD ENTERED BY JAMS (OR SUCH OTHER ORGANIZATION) SHALL BE FINAL, BINDING AND
NONAPPEALABLE, AND JUDGMENT MAY BE ENTERED THEREON BY EITHER PARTY IN ACCORDANCE
WITH APPLICABLE LAW IN ANY COURT OF COMPETENT JURISDICTION.  THIS SECTION 21
SHALL BE SPECIFICALLY ENFORCEABLE.  JAMS (OR SUCH OTHER ORGANIZATION) SHALL HAVE
NO AUTHORITY TO MODIFY ANY PROVISION OF THIS AGREEMENT.  THE COMPANY SHALL
REIMBURSE THE EXECUTIVE THE EXECUTIVE’S REASONABLE ATTORNEY’S FEES AND COSTS IN
THE EVENT THAT THE EXECUTIVE PREVAILS IN AN ACTION BROUGHT BY THE EXECUTIVE’S
AGAINST THE COMPANY TO ENFORCE THE TERMS OF THIS AGREEMENT.  THE PARTIES
IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY AS TO ALL CLAIMS HEREUNDER.


22.           HEADINGS.  THE HEADINGS AND CAPTIONS IN THIS AGREEMENT ARE FOR
CONVENIENCE ONLY AND IN NO WAY DEFINE OR DESCRIBE THE SCOPE OR CONTENT OF ANY
PROVISION OF THIS AGREEMENT.

16


--------------------------------------------------------------------------------



23.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


24.           GOVERNING LAW, CHOICE OF FORUM.  THIS IS A NEW YORK CONTRACT AND
SHALL BE CONSTRUED AND ENFORCED UNDER AND BE GOVERNED IN ALL RESPECTS BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THERETO.  THE PARTIES CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
SITTING IN THE STATE OF NEW YORK AND WAIVE ANY OBJECTION EITHER PARTY MAY HAVE
TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH
COURT.  THE COMPANY AND THE EXECUTIVE EACH ALSO IRREVOCABLY AND UNCONDITIONALLY
CONSENT TO SERVICE OF ANY PROCESS, PLEADINGS, NOTICES OR OTHER PAPERS IN A
MANNER PERMITTED BY THE NOTICE PROVISIONS OF SECTION 18 OF THIS AGREEMENT.

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

THE EXECUTIVE:

THE COMPANY:

 

 

 

CELLU TISSUE HOLDINGS, INC.

 

 

 

 

 

 

/s/ David J. Morris

 

By:

/s/ Russell C. Taylor

 

David J. Morris

 

 

 

Title:

President & CEO

 

 


--------------------------------------------------------------------------------


EXHIBIT A

THE SHARES RECEIVED PURSUANT TO THIS STOCK OPTION SHALL BE SUBJECT TO THE
RIGHTS, RESTRICTIONS, AND OBLIGATIONS APPLICABLE TO SUCH SECURITIES, ALL AS
PROVIDED IN THE SHAREHOLDERS AGREEMENT DATED AS OF JUNE 12, 2006 BETWEEN THE
COMPANY AND IT SHAREHOLDERS, AS AMENDED AND IN EFFECT FROM TIME TO TIME (THE
“SHAREHOLDERS AGREEMENT”).

Mr. David J. Morris

CELLU PARENT CORPORATION
2006 STOCK OPTION AND RESTRICTED STOCK PLAN

Restricted Stock Award Agreement

Cellu Parent Corporation
c/o Weston Presidio
Pier 1, Bay 2
San Francisco, CA 94111

Attn:       Chief Executive Officer

Ladies and Gentlemen:

The undersigned (i) acknowledges that he has received and award (the “Award”) of
restricted stock From Cellu Parent Corporation (the “Company”) under the Cellu
parent Corporation 2006 Stock Option and Restricted Stock Plan (the “Plan”),
subject to the terms set forth below and in the Plan; (ii) further acknowledges
receipt of a copy o0f the Plan as in effect on the date hereof; and (iii) agrees
with the Company as follows:

1.               Effective Date.  This Agreement shall take effect as of August
6, 2007, which is the date of the grant of the Award.

2.               Shares Subject to Award.  The Award consists of 700 shares (the
“Shares”) of common stock of the Company (“Stock”).  The undersigned’s rights to
the Shares are subject to the restrictions described in this Agreement and the
Plan (which is incorporated herein by reference with the same effect as if set
forth herein in full) in addition to such other restrictions, if any, as may be
imposed by law.

3.               Meaning of Certain Terms.  Except as otherwise expressly
provided, all terms used herein shall have the same meaning as in the Plan.  The
term “vest” as used herein with respect to any Shares means the lapsing of the
restrictions described herein with respect to such Share.

1


--------------------------------------------------------------------------------


4.               Nontransferability of Shares.  The Shares acquired by the
undersigned pursuant to this Agreement shall not be sold, transferred, pledged,
assigned or otherwise encumbered or disposed of except as provided below and in
the Plan.

5.               Forfeiture Risk.  If the undersigned ceases to be employed by
the Company and its subsidiaries any then outstanding and unvested Shares
acquired by the undersigned hereunder shall be automatically and immediately
forfeited; provided, however, that if the undersigned ceases to be employed by
the Company due to the undersigned’s death or disability, fifty percent (50%) of
the Shares granted under this Agreement that are not already vested shall vest;
and further provided that if the undersigned ceases to be employed by the
Company by reason of the Company’s election not to renew the undersigned’s
employment agreement with the Company dated August 6, 2007 (the “Employment
Agreement”) and at the time the Company elects not to renew such Employment
Agreement there exists no Cause for the termination of the undersigned, one
hundred percent (100%) of the Shares granted under this Award that are not then
already vested shall vest.  For purposes of the preceding sentence, Cause shall
be defined in the Employment Agreement.  The undersigned hereby (i) appoints the
Company as the attorney-in-fact of the undersigned to take such actions as may
be necessary or appropriate to effectuate a transfer of the record ownership of
any such shares that are unvested and forfeited hereunder, (ii) agrees to
deliver to the Company, as a precondition to the issuance of any certificate or
certificates with respect to unvested Shares, and (iii) agrees to sign such
other powers and take such other actions as the Company may reasonably request
to accomplish the transfer or forfeiture of any unvested Shares that are
forfeited hereunder.

6.               Retention of Certificate.  Any certificates representing
unvested Shares shall be held by the Company.  If unvested Shares are held in
book entry form, the undersigned agrees that the Company may give stop transfer
instructions to the depository to ensure compliance with the provisions hereof.

7.               Vesting of Shares.  The Shares acquired hereunder shall vest in
accordance with the provisions of this Paragraph 7 and applicable provisions of
the Plan, as follows:

25% of the Shares on and after one (1) year from the Effective Date;

an additional 25% of the Shares on and after two (2) years from the Effective
Date;

an additional 25% of the Shares on and after three (3) years from the Effective
Date; and

an additional 25% of the Shares on and after four (4) years from the Effective
Date.

2


--------------------------------------------------------------------------------


Notwithstanding the foregoing, no Shares shall vest on any vesting date
specified above unless the undersigned is then, and since the date of grant has
continuously been, employed by the Company or its subsidiaries.

8.               Shareholders Agreement.  The granting of this Award and the
issuance of Shares received under this Award shall be subject to the Plan and
the Shareholders Agreement, and the issuance of this Award shall be conditional
upon the exe3cution and delivery by the undersigned of the Shareholders
Agreement.  Any Shares received under this Award shall be subject to the rights,
restrictions and obligations applicable to options and shares of Stock of the
Company as provided from time to time in such Shareholders Agreement.

9.               Legend.  Any certificates representing unvested Shares shall be
held by the Company, and such certificate shall contain a legend substantially
in the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
CELLU PARENT CORPORATION 2006 STOCK OPTION AND RESTRICTED STOCK PLAN AND A
RESTRICTED STOCK AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNERAND
CELLU PARENT CORPORATION.  COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE
OFFICES OF CELLU PARNET CORPORATION.

THE SECURITITES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS, INCLUDING CERTAIN RESTRICTIONS ON TRANSFER, OR A SHAREHOLDERS
AGREEMENT DATED AS OF JUNE 12, 2006 BETWEEN CELLU TISSUE CORPORATION AND ITS
SHAREHOLDERS, AS AMENDED FROM TIME TO TIME, AND NONE OF SUCH SECURITIES, OR ANY
INTEREST THEREIN, SHALL BE TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF EXCEPT AS PROVIDED IN THAT AGREEMENT.  A COPY OF THE SHAREHOLDERS
AGREEMENT IS ON FILE IN THE OFFICES OF CELLU PARENT CORPORATION.

As soon as practicable following the vesting of any such Shares the Company
shall cause a certificate or certificates covering such Shares, without the
aforesaid legend, to be issued and delivered to the undersigned.  If any Shares
are held in book-entry form, the Company may take such steps as it deems
necessary or appropriate to record and manifest the restrictions applicable to
such Shares.

3


--------------------------------------------------------------------------------


10.         Dividends, etc..  The undersigned shall be entitled to (i) receive
any and all dividends or other distributions paid with respect to those Shares
of which he is the record owner on the record date for such dividend or other
distribution, and (ii) vote any Shares of which he is the record owner on the
record date for such vote; provided, however, that any property (other than
cash) distributed with respect to a share of Stock (the “associated share”)
acquired hereunder, including without limitation a distribution of Stock by
reason of a stock dividend, stock split or otherwise, or a distribution of other
securities with respect to an associated share, shall be subject to the
restrictions of this Agreement in the same manner and for so long as the
associated share remains subject to such restrictions, and shall be promptly
forfeited if and when the associated share is so forfeited; and further
provided, that the Administrator may require that any cash distribution with
respect to the Shares other than a normal cash dividend be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan, consistent with Section 409A of
the Code to the extent applicable.  References in this Agreement to the Shares
shall refer, mutatis mutandis, to any such restricted amounts.

11.         Sale of Vested Shares.  The undersigned understands that he will be
free to sell any Share once it has vested, subject to (i) satisfaction of any
applicable tax withholding requirements with respect to the vesting or transfer
of such Share; (ii) the completion of any administrative steps (for example, but
without limitation, the transfer of certificates) that the Company may
reasonably impose; (iii) applicable requirements of federal and state securities
laws; and (iv) the terms and conditions of the Shareholders Agreement.

12.         Certain Tax Matters.  The undersigned expressly acknowledges the
following:

a.               The undersigned has been advised to confer promptly with a
professional tax advisor to consider whether the undersigned should make a
so-called “83(b) election” with respect to the Shares.  Any such election, to be
effective, must be made in accordance with applicable regulations and within
thirty (30) days following the date of this Award.  The Company has made no
recommendation to the undersigned with respect to the advisability of making
such an election.  In the event that the undersigned makes an 83(b) election and
incurs a tax liability as a result, the Company will, on a date prior to the
date on which the taxes must be paid or withheld, make a lump sum payment (a
“Gross Up Payment”) to the undersigned that will be sufficient, after giving
effect to federal, state, and local income taxes with respect to the Gross Up
Payment, to pay any marginal increase in tax liability of the undersigned as a
result of such 83(b) election.  For this purpose, a tax liability will be
treated as incurred only to the extent that the inclusion of the income by
reason of the grant will increase the undersigned’s tax liability for the year
of inclusion, after giving effect

4


--------------------------------------------------------------------------------


to all losses, credits, carry-forwards, carry-backs, etc. that the undersigned
may be able to utilize in such year and without regard to any decrease in
losses, credits, carry-forwards, carry-backs, etc. and the effect of any such
decrease on other tax years.

b.              The award or vesting of the Shares acquired hereunder, and the
payments of dividends with respect to such Shares, may give rise to “wages”
subject to withholding.  The undersigned expressly acknowledges and agrees that
his rights hereunder are subject to his promptly paying to the Company in cash
(or by such other means as may be acceptable to the Company in its discretion,
including, if the Administrator so determines, by the delivery of previously
acquired Stock or shares of Stock acquired hereunder or by the withholding of
amounts from any payment hereunder) all taxes required to be withheld in
connection with such award, vesting or payment.

 

Very truly yours,

 

 

 

 

 

 

David J. Morris

 

 

 

 

Dated:

 

The foregoing Restricted Stock

Award Agreement is hereby accepted:

 

CELLU PARENT CORPORATION

 

 

By:

 

 

Name: R. Sean Honey

Title: President

 

5


--------------------------------------------------------------------------------